Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 01, 2014

The Court of Appeals hereby passes the following order:

A15D0062. NADINE MARIE JACKSON-RONE v. JP MORGAN CHASE
    BANK, N.A. et al.

      Nadine Jackson-Rone filed suit against JP Morgan Chase Bank and Johnson
& Freedman, LLC, alleging, inter alia, a quiet title claim. After the trial court
dismissed the complaint, Jackson-Rone filed an application for discretionary appeal
in this Court.
      The Supreme Court, however, has original appellate jurisdiction over cases
involving title to land. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (1). Because
this appeal involves title to land, jurisdiction appears to lie in the Supreme Court. See
Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                    10/01/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.